64590: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 64590


Short Caption:SFR INV'S. POOL 1, LLC VS. WELLS FARGO BANK, N.A.Classification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A674889Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:08/11/2014How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantSFR Investments Pool 1, LLCDiana S. Cline
							(Howard Kim & Associates)
						Jacqueline A. Gilbert
							(Howard Kim & Associates)
						Howard C. Kim
							(Howard Kim & Associates)
						


RespondentTHR Nevada II, LPRichard L. Doxey
							(Hutchison & Steffen, LLC)
						John T. Steffen
							(Hutchison & Steffen, LLC)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						


RespondentWells Fargo Bank, N.A.Christina A. Bhirud
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37605: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


12/12/2013Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


12/12/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)13-37553




12/12/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.13-37558




12/13/2013Filing FeeFiling Fee Paid. $250.00 from SFR Investments Pool, LLC check no. 2430.


12/13/2013Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:13-37931




12/18/2013Transcript RequestFiled Certificate of No Transcript Request.13-38561




01/02/2014Docketing StatementFiled Docketing Statement Civil Appeals.14-00019




04/04/2014Notice/IncomingFiled Notice of Appearance of Counsel (Ariel Stern and Natalie Winslow of the law firm of Akerman LLP as counsel for respondent Wells Fargo Bank, N.A.).14-10762




04/09/2014Order/Clerk'sFiled Order Granting Telephonic Extension.  Opening Brief and Appendix due:  April 21, 2014.14-11292




04/16/2014BriefFiled Appellant's Opening Brief.14-12335




04/16/2014AppendixFiled Joint Appendix, Vol. I.14-12336




04/16/2014AppendixFiled Joint Appendix, Vol. II.14-12337




04/16/2014AppendixFiled Joint Appendix, Vol. III.14-12338




04/16/2014AppendixFiled Joint Appendix, Vol. IV.14-12339




04/16/2014AppendixFiled Joint Appendix, Vol. V.14-12340




04/16/2014Notice/IncomingFiled Supplemental Statutory Addendum.14-12349




04/17/2014Notice/IncomingFiled Errata to Appellant's Opening Brief, Joint Appendix and Rule 28(f) Statutory Addendum.14-12379




05/14/2014MotionFiled Stipulation For Extension of Time to File Answering Brief (First Request).14-15707




05/14/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Answering Brief due: June 16, 2014.14-15773




05/14/2014Notice/IncomingFiled Notice of Appearance, Michael K. Wall of the law firm Hutchison & Steffen, LLC. for the Respondent. (THR Nevada II, LP)14-15789




05/16/2014MotionFiled Stipulation to Extend Time to File Answering Brief.14-15990




05/16/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved. Answering Brief Due Date:  June 16, 2014.14-16093




06/16/2014BriefFiled Respondent THR Nevada II, LP's Answering Brief.14-19787




06/16/2014BriefFiled Wells Fargo Bank, N.A's Answering Brief.14-19818




07/16/2014BriefFiled Appellant's Reply Brief.14-23078




07/16/2014Other Incoming DocumentFiled Appellant's Supplemental Statutory Addendum.14-23080




07/18/2014Case Status UpdateBriefing Completed/To Screening.


08/11/2014Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.14-26238




09/11/2014BriefFiled NRAP 31(e) Notice of Supplemental Authority.14-30183




11/14/2014Order/DispositionalFiled Order of Reversal and Remand.  "REVERSE the order granting the motion to dismiss AND REMAND this matter to the district court for proceedings consistent with this order."  Cherry, J., concurring.  SNP14-JH/MD/MC14-37605